    Case: 4:20-cv-00895-MTS Doc. #: 40 Filed: 09/16/21 Page: 1 of 3 PageID #: 94



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UMB BANK, N.A.,                                         )
                                                        )
             Plaintiff,                                 )
                                                        )
       vs.                                              )            Case No. 4:20-cv-00895-MTS
                                                        )
AA AUTO BROKER LLC, et al.,                             )
                                                        )
             Defendants.                                )

                                   MEMORANDUM AND ORDER

        On or around June 14, 2019 someone opened a deposit account with UMB Bank under the

name of AA Auto Broker, LLC. It now appears the account was established as part of an internet

scam in which an unknown individual, or perhaps individuals, would pose as an online paramour

and convince internet strangers to requite their romantic interests by depositing funds into the

account. From the account’s opening to October 3, 2019, at least fourteen individuals and one

trust deposited money into it. Unfortunately, but unsurprisingly, the apparent fraudsters withdrew

a significant portion of the money before UMB Bank was able to detect the scheme and freeze the

account. Now only a percentage of the money deposited remains. Thus, UMB Bank has filed this

interpleader action. UMB Bank located and served seven of the depositors who were named as

Defendants. 1 It also has obtained service by publication over Absent Defendants. See Doc. [32].

        On December 4, 2020, the Court entered an Order granting UMB’s Motion for Leave to

Amend Complaint by Interlineation to correct Defendant Mabel Scott’s address to one in

Douglasville, Georgia, Doc. [29], and subsequently issued an alias summons directed to Mabel

Scott at that address, Doc. [35]. Despite multiple attempts, the process servers have been



1
 See Docs. [16]–[19], [21]–[23], [25]. None of those seven, however, has answered or even appeared in this matter
even though UMB Bank served them all months ago.
  Case: 4:20-cv-00895-MTS Doc. #: 40 Filed: 09/16/21 Page: 2 of 3 PageID #: 95



unsuccessful in serving Defendant Mabel Scott. Doc. [37]. Since it cannot personally serve

Defendant Mabel Scott in this state, and personal service in the state of Georgia is not practical,

UMB Bank requests that the Court order service by publication. Doc. [38].

       The Court, after reviewing UMB Bank’s filings, including the service returns of the special

process servers who were unsuccessful in their multiple attempts to obtain personal service on

Defendant Mabel Scott, finds that Defendant Mabel Scott cannot be personally served in this state

or the state of Georgia. Thus, for largely the same reasons cited in the Court’s December 4, 2020

order, the Court finds personal service on this Defendant is not practicable and orders service by

publication. See Doc. [31].

       Accordingly,

       IT IS HEREBY ORDERED that UMB Bank, N.A.’s Motion for Order Directing Service

by Publication, Doc. [38], is GRANTED. Plaintiff must publish the attached Notice at least once

each week for six consecutive weeks, with first publication to occur no later than Friday,

October 22, 2021, in a newspaper of general circulation in Douglas County, Georgia or the state

of Georgia.

       Dated this 16th day of September 2021.



                                             MATTHEW T. SCHELP
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
  Case: 4:20-cv-00895-MTS Doc. #: 40 Filed: 09/16/21 Page: 3 of 3 PageID #: 96



                                           NOTICE
Defendant Mabel Scott and Absent Defendants of UMB Bank, N.A. v. AA Auto Broker LLC,
et al., 4:20-cv-00895-MTS (E.D. Mo.) are hereby Ordered to appear or plead by December
17, 2021. UMB Bank, N.A. has brought an interpleader action in the United States District
Court for the Eastern District of Missouri against AA Auto Broker, LLC, Victor Lewis,
James Vassallo, Raylene McDonald, Charles L. Gronan, Michael Grogan, Linda M. Gray,
Terry M. Kelley, Earl F. Andrews, Brian R. Dedenhoeffer, Patricia Townley, Amanda J.
Bischoff, Mabel Scott, Patricia E. Dickens, Eugene Wargo, the Stephanie B. Cousin 2009
Trust, and Additional Individuals or Entities that Claim an Interest in the Funds. The action
seeks to determine as a matter of law who is entitled to $66,252.37 deposited into a UMB
Bank Deposit Account registered to AA Auto Broker, LLC with an account number ending
in 7997 between June 14, 2019 and October 3, 2019.
Unless Defendant Mabel Scott files an answer or other pleading or shall otherwise appear
by Friday, December 17, 2021, judgment by default will be rendered against Defendant
Scott. This notice is to be published at least once each week for six consecutive weeks,
with first publication to occur no later than Friday, October 22, 2021 in a newspaper of
general circulation in the state of Georgia. The attorney for Plaintiff in this case is Timothy
J. Ahrenhoersterbaeumer, 1 N. Brentwood Blvd. Suite 1000, St. Louis, MO 63105.




                                             -3-
